Fish, J.
1. Where an attachment for the purchase-money of goods was sued, out and levied, and the defendant so far acquiesced in the levy as to hold the property as the agent of the sheriff, and thereafter the same was sold in the presence of the defendant, without objection on his part, under an order of court, of which he had notice but which he did not attack; and where the plaintiff in attachment became the purchaser at such sale, took possession of the property, and settled with the officer by crediting on the original demand against the defendant the amount of the net proceeds of the sheriff’s sale, these facts did not amount to a rescission by the plaintiff of the original contract between the defendant and himself for the sale of the goods by the plaintiff to the defendant, although the attachment was subsequently adjudged to be void because sued out when a portion of the purchase-money debt had not become due.
2. The verdict complained of being in accord with the substantial justice of the case, and the record nowhere presenting the point that the credit given to the defendant for the proceeds of the goods sold by the sheriff was not properly applied, no cause for a new trial appears.

Judgment affirmed.


All the Justices concurring.